Plaintiff in error was tried and convicted in the county court of Grady county for a violation of the prohibition law, and was on the 20th day of October, 1908, sentenced to be confined in the county jail for a term of 30 days and pay a fine of $50 and costs, from which judgment and sentence an appeal was attempted to be taken by filing in this court on March 1, 1909, a petition in error, with case-made attached. On March 19, 1910, on behalf of the state there was filed a motion to dismiss the appeal, for the reason that no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes. In order to give this court jurisdiction, notices prescribed by the statute must be served upon the clerk of the court and the prosecuting attorney. That was not done in this case. There is nothing in the record before us that confers upon this court jurisdiction to consider the appeal. The state's motion to dismiss the appeal upon this ground must therefore be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the *Page 49 
county court of Grady county, with directions to enforce the judgment and sentence.